[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR MODIFICATION OF ALIMONY AND CHILD SUPPORT (#139)
The order of child support is within the parameters of the CT Page 9429 child support guidelines and the court finds there should be no reduction of the child support award, as requested by the defendant.
The plaintiff mother is currently unemployed and living in the marital home in Ridgefield. Her affidavit shows a weekly shortfall of approximately $294 per week.
The defendant's affidavit indicates a net decrease in income from (his) earnings since the time of the dissolution on January 31, 1991, (approximately 9 months ago), in the amount of $384 per week. Counsel for defendant claims this is a 30% decrease in the defendant's income. In addition, the defendant's health insurance premiums have increased by approximately 20% to 25% causing an increase in cost by $80 to $100 per month. The defendant's affidavit indicates a weekly expense shortfall of approximately $313. The defendant also referred to some health problems, some of which he had at the time of the dissolution.
The wife has completed her education and hopefully will be gainfully employed within a reasonable period of time. The two minor children are aged 7 and 4 years and their schedules enter into any job opportunities that may be available to the plaintiff.
A modest reduction in alimony is appropriate to assist the defendant during his present economic decline and without creating any more of a financial hardship on the plaintiff. Accordingly, the court modifies the award of alimony to $1,300 per month through March 31, 1992. Commencing April 1, 1992 the award of alimony shall revert to $1,500 per month.
As agreed by the parties, this order is retroactive to October 21, 1991.
There is a claimed arrearage due for the month of November 1991. The parties shall agree on the arrearage due, taking into account the court's orders entered herein. If the parties are unable to agree on the amount due and the manner of repayment, they are referred to Family Relations for mediation, and if this is unsuccessful the parties shall return to court for a hearing and orders thereon.
COPPETO, J.